Exhibit 10.3
TERMS OF JOB OFFER


Dear Robin,


Chevron is pleased to extend you an offer of employment with terms and
conditions set forth in this letter as previously discussed. Please reach out to
me with any questions or indicate your acceptance of this offer by signing and
returning an electronic copy to Laurie Delaney (Laurie.Delaney@chevron.com) by
Friday 9/25/2020.


Name: Robin Fielder


Position Title: President & CEO, Noble Midstream Partners (NBLX)


Salary Grade: 30


Reporting To: Colin Parfitt


Work Location: Houston


Effective Date: October 5, 2020
(contingent upon the transaction closing)


Base Salary: $415,000


Chevron Incentive Program (CIP) Range %: 45% - 75%
(effective 1/1/2021)


Long Term Incentive Program (LTIP) Target %: standard 145%, you will receive a
high grant (203%) in 2021 and 2022 (effective 1/1/2021)


Sign-on bonus: $200,000, payable with 30 days of closing


NOTES:


Position title:
Your position title may change in the future, but we expect that any change
would be of an equivalent level of duties and responsibilities.


CIP and LTIP:
CIP and LTIP are subject to terms and conditions of the plan documents governing
these programs. LTIP grants are normally made in January at the sole discretion
of the Management Compensation Committee of the Board of Directors. If there are
any inconsistencies between this plan summary and legal plan documents, the
legal plan documents will govern. Chevron LTIP grants awarded post-closing are
not subject to the CoC Plan (as defined below).


Chevron Corporation
September 2020

--------------------------------------------------------------------------------



TERMS OF JOB OFFER


Compensation and Benefit Plans
Following the merger close:


•Noble employees will initially remain in Noble’s Plans. Subsequently, Noble
employees may become eligible for the employee compensation, benefit plans,
programs, policies or other arrangements maintained by Chevron


•For purposes of eligibility and vesting Chevron will recognize all Noble
service; provided that there will be no duplication of retirement benefits for
the same period of service.




For a general description of Chevron's U.S. payroll employee benefits plans you
can access Chevron’s public-domain website at http://hr2.chevron.com/spd/.
Chevron, however, has the right to amend, modify or terminate benefit plans at
any time.


Please note that by signing this letter and accepting this offer, you consent to
the terms and conditions of the offer including, but not limited to, job
function authorities, duties and responsibilities, total annual compensation,
base pay, and principal place of employment and you agree that none of these
actions will qualify as Good Reason under the Noble Energy, Inc. Amended and
Restated 2020 Change of Control Severance Plan for Executives (the “CoC Plan”).


We look forward to welcoming you to the Chevron team.


/s/ Robin H. Fielder
Robin H. Fielder


September 25, 2020
Date


Chevron Corporation
September 2020